MEMORANDUM**
California state prisoner Lee V. Quillar appeals pro se the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii) his 42 U.S.C. § 1983 action alleging his criminal defense attorney and an investigator she hired violated his constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Quillar’s action because his claims are not cognizable under section 1983. See Georgia v. McCollum, 505 U.S. 42, 53, 112 S.Ct. 2348, 120 L.Ed.2d 33 (1992) (emphasizing a public defender’s actions as advocate are not done under color of state law for purposes of section 1983).
To the extent Quillar contends the district judge acted improperly, this contention is not supported by the record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.